1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT
9             FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10

11
                                              Case No. 19cv1457 AJB-AGS
     HENRY MORA HERNANDEZ,
     individually and as Special              ORDER GRANTING AMENDED
12   Administrator of the Estate of Sergio    PETITION FOR APPOINTMENT
     Mora Hernandez; and KOTHAN               OF GUARDIAN AD LITEM
13   MORA HERNANDEZ, a minor, by and          (FRCP § 17(c)(2))
     through his Guardian Ad Litem, Irlanda
14   Hernandez Echeverria,                    (Doc. No. 6)
15                     Plaintiffs,
16   v.
17   UNITED STATES OF AMERICA, by
     and through the UNITED STATES
18   POSTAL SERVICE; and ERICKA
     MARIE DOTSON, an individual,
19
                       Defendants.
20

21

22

23

24

25

26
27

28
     ORDER APPOINTING GUARDIAN AD                     Mora Hernandez v. United States, et al.
     LITEM
1           PETITIONER, minor child KOTHAN MORA HERNANDEZ, by and
2    through his mother, Irlanda Hernandez Echeverria, filed an amended petition
3    for the appointment of a guardian ad litem. (Doc. No. 5.)
4         “District courts have a special duty, derived from Federal Rule of Civil
5    Procedure 17(c), to safeguard the interests of litigants who are minors.”
6    Robidoux v. Rosengren, 638 F.3d 1177, 1181 (9th Cir. 2011). Rule 17 provides
7    that “[t]he court must appoint a guardian ad litem—or issue another appropriate
8    order—to protect a minor or incompetent person who is unrepresented in an
9    action.” Fed. R. Civ. P. 17(c)(2).
10         The decision to appoint a guardian ad litem “must normally be left to the
11   sound discretion of the trial court.” United States v. 30.64 Acres of Land, 795
12   F.2d 796, 804 (9th Cir. 1986).
13         Petitioner Irlanda Hernandez Echeverria petitions the Court to appoint
14   her as guardian ad litem to her minor child, Plaintiff KOTHAN MORA
15   HERNANDEZ. Plaintiff KOTHAN MORA HERNANDEZ is a minor, born
16   January 7, 2005. Petitioner states that she is the biological mother to Plaintiff
17   KOTHAN MORA HERNANDEZ, and that she will represent his best interests
18   and has no interests adverse to or in conflict with Plaintiff KOTHAN MORA
19   HERNANDEZ.
20         Finding good cause, the Court grants the petition (Doc. No. 5) and
21   appoints Irlanda Hernandez Echeverria guardian ad litem of KOTHAN MORA
22   HERNANDEZ, a minor and plaintiff to this action.
23         IT IS SO ORDERED.
24
     Dated: August 19, 2019
25

26
27

28
      ORDER APPOINTING GUARDIAN AD            -1-          Mora Hernandez v. United States, et al.
      LITEM
